El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Ochoa Fertilizer Corporation (a la cual llamamos Ochoa) organizó en el año 1937 una corporación subsidiaria deno-minada Puerto Rico Phosphate and Acid- Works, Inc. (en adelante denominada P. R. Phosphate) para dedicarse a la manufactura de ácido sulfúrico y superfosfatos. La compa-ñía creada emitió acciones comunes y libró pagarés los que pasaron a Ochoa, a cambio de las maquinarias y equipo de la planta que Ochoa había adquirido para la manufactura y elaboración de dichos productos. La P. R. Phosphate soli-citó de la Comisión de Servicio Público que se eximiera del pago de contribuciones la industria nueva establecida por ella. a tenor con la Ley.94 de 14 de mayo de 1936 ((1) pág. 495). Después de celebrada la vista pública correspondiente dicha exención fué concedida por la Comisión y aprobada por *713el Gobernador.(1) Posteriormente se construyeron plantas adicionales para la manufactura de ácido muriático y sulfato de potasa y a petición de la P. R. Phosphate dichas plantas (edificios, maquinarias, derechos y privilegios) también fue-ron declaradas en junio 5 de 1940 exentas como industria nueva del pago de contribuciones. (2) Las exenciones conce-didas excluyeron expresamente “cualquier contribución que ■esté impuesta o se imponga por ley sobre el producto o los productos terminados de esta industria.”
En noviembre de 1942 la P. R. Phosphate solicitó de la Oomisión de Servicio Público se traspasaran a Ochoa las exenciones concedidas y en diciembre 29 de dicho año' dicho traspaso fuá aprobado por la Comisión de Servicio Público.*' En 1943 quedó disuelta la corporación subsidiaria. ,
En 2 de septiembre de 1944 Ochoa ordenó a la P. R. Iron Works, representantes en Puerto Rico de la White Motor Oo., de Estados Unidos, un truck tractor para ser entregado F.A.S. en Nueva York por el precio de $3,650. El truck fue entregado al barco San Luzon en Nueva York y consignado a la orden de “The White Motor Co.” con notificación de avisar a su llegada a la Phosphate & Acid Works-Ochoa *714'Fertilizer Corp. El conocimiento fué endosado a Ochoa por la P. B. Iron Works, Inc., siendo retirado el camión del muelle por Ochoa.
El Tesorero de Puerto Bico impuso sobre el truck' arbi-trios con penalidades e intereses ascendentes a $1,059.47 a la P. B. Iron Works los cuales fueron pagados bajo protesta por Ochoa quien entonces radicó querella contra el Tesorero ante el Tribunal de Contribuciones solicitando la devolución de la suma pagada bajo protesta. Visto el caso, el Tribunal de Contribuciones falló a favor de la querellante y para revisarlo expedimos, a solicitud del Tesorero, auto de cer-tiorari. Sostiene el peticionario qiie el Tribunal de Contri-buciones erró (a) al resolver que la exención de contribucio-nes concedida a la Puerto Bico Phosphate, en armonía con la Ley núm. 94 de 14 de mayo de 1936, podía ser transferida a. Ochoa al traspasarse las propiedades de la primera a la segunda y quedar consolidadas las dos corporaciones, toda vez que de acuerdo con la citada Ley núm. 94 de 1936, la Comisión de Servicio Público no tiene facultad para ordenar el traspaso de una exención de contribuciones concedida por concepto de industria nueva a una planta industrial; (b) al resolver que el traspaso de la exención en el presente recurso era válido no obstante no haber sido aprobado por el Gober-nador de Puerto Bico; (c) al resolver que las contribuciones por concepto de arbitrios están incluidas dentro de la exen-ción contributiva concedida, y (d) al resolver que, si bien la importadora había sido realmente la propia embarcadora y no Ochoa, no procedía la imposición y cobro de los arbitrios sobre el camión debido a qne la entidad que finalmente lo adquirió y usó en Puerto Bico, o sea, Ochoa, estaba exenta del pago de arbitrios.
 Tiene razón el peticionario al sostener que la regla general establecida es al efecto de que una exención contributiva no es transmisible. Esto es así, sin embargo, cuando la exención concedida es un privilegio personal y su traspaso *715no lia sido autorizado por ley, pero no cnando la exención es nn privilegio qne se concede a la propiedad y forma parte de la misma. Cooley, en su obra Taxation, expone la doctrina diciendo:
“La inmunidad contributiva es unas veces un privilegio perso-' nal y otras un privilegio anexado a la propiedad como perteneciente a la misma. Si es un privilegio personal, no puede ser transferido sin expresa autorización legal. Cuando está anexado a la propiedad se traspasa con la propiedad como parte de la misma.” Yol. 2, See. 718, pág. 1508.
El mismo autor dice que el privilegio concedido a la pro-piedad no pasa, “por su propia fuerza y sin dirección legis-lativa con la propiedad a que fué concedido.” Ob. cit. pág. 1508. Empero, la jurisprudencia ha sostenido que cuando la intención legislativa es clara la exención es transmisible. Así en el caso de Memphis & Little Rock Railroad Company v. Railroad Commissioners, 112 U. S. 609, se resolvió, citando del sumario, que: “Un estatuto eximiendo a una corporación del pago de contribuciones confiere un privilegio únicamente a la corporación especificada, y el derecho no se transmite a su sucesora a menos que la intención del estatuto a ese efecto sea claro y expreso,” diciéndose en el curso de la opinión que la regla “se basa en una obvia política pública que considera tales exenciones como una derogación de la autoridad soberana ... y por lo tanto no debe extenderse más allá de la concesión exacta y expresa, interpretada striciissimi j%iris.”(3)
En el caso de autos se trata de una exención contributiva concedida a una industria nueva, a virtud de la Ley 94 de 14 *716de mayo, de 1936. La ley en sn artículo 3 dispone que: “Las industrias nuevas a quienes se conceda exención de contri-buciones, sus edificios, maquinarias, materiales y en general todos los bienes, derechos y privilegios pertenecientes a dichas industrias, que sean imperiosamente necesarios para su trabajo y funcionamiento, estarán exentas de contribuciones por el período de tiómpo que fijare la Comisión de Servicio Público de Puerto Rico .’ . .” (Bastardillas nuestras.) Dicha exención, de acuerdo con el artículo primero'‘de la ley, se hace “con el propósito de proteger y estimular el naci-miento de las mismas.” A nuestro juicio el legislador ex-presó claramente su intención al efecto de que la Comisión de Servicio Público puede conceder en estos casos no una exención ■ como privilegio a la persona, bien sea natural o jurídica, que por primera vez establece una industria en Puerto Rico, sino a la industria nueva con todas sus pro-piedades necesarias para el desarrollo de la misma y exclu-yendo únicamente las contribuciones sobre el producto ter-minado. El fin es estimular en Puerto Rico no sólo que se establezcan nuevas industrias tan necesarias para la economía del país sino proteger su desarrollo.
En el caso de Robertson v. Mississippi Packing Co., 98 So. 539, 540, en el cual los becbos eran parecidos al de autos y el que se resolvió a base de un estatuto similar al nuestro (4) la corte concluyó que la exención era transmisible. Los be-cbos envueltos en este caso eran los siguientes: La Natcbez Packing Company, organizada en 1910, construyó en 1911 una planta con el fin de enlatar carnes y consiguió la exención contributiva y comenzó a trabajar. Al año y meses después ■fue hipotecada la planta y posteriormente la compañía fue declarada insolvente y ejecutada la hipoteca. La Mississippi Packing Co. adquirió en 1914 la planta del acreedor hipote-*717cario y la rehabilitó para comenzar de nuevo a enlatar carnes. Solicitó una exención contributiva por otros cinco años. La corte de Mississippi sostuvo que si bien la compañía no tenía derecho a solicitar una nueva exención, sin embargo lo tenía a continuar exenta por el resto del tiempo, hasta los cinco años, que faltaba para expirar la exención concedida a la firma que obtuvo la exención originalmente. En otras pa-labras, que los tres años y medio de exención que la anterior compañía no había aprovechado se transmitían con la pro-piedad a la nueva compañía. La corte usó el siguiente ra-zonamiento: £íLa Legislatura tuvo en mente, al aprobar este estatuto, no a los accionistas o dueños de la empresa, ni a los oficiales y empleados que operaban la misma. El pen-samiento controlador fué estimular el establecimiento en este estado de cierta clase de manufacturas y otras empresas. Con el fin de inducir a su establecimiento, se les concedió una exención de contribuciones por cinco años. Esa fué la con-sideración ofrecida por el estado para el beneficio público que estaba supuesto a fluir del establecimiento y operación de dichas empresas.
í i & # * * * * ' #
“La Natchez Packing Company tenía derecho a la exen-ción desde la fecha de sus cláusulas de incorporación, 21 de febrero de 1910, por un período de cinco años, que por tanto, terminaba en febrero 21 de 1915, y el apelado, como dueño de esa planta, tiene derecho al beneficio de esa exención hasta esta última fecha.”
Esta misma doctrina fué ratificada en el caso de Gully v. Wilmut Gas & Oil Co., 165 So. 620. Allí se dijo, y citamos del sumario: “Cuando una corporación tiene derecho a estar exenta del pago de contribuciones por ser una.empresa nueva de utilidad pública, el comprador de la propiedad de esa cor-poración, vendida en ejecución de hipoteca, tiene derecho a una exención similar por el balance del período de cinco años de exención.” (Bastardillas nuestras.)
*718En el caso de P. R. American Sugar Refinery, Inc. v. Tesorero, 46 D.P.R. 602, citado por el Tribunal de Contribu-ciones, se asumió, sin resolverlo, que ciertos bienes, que go-zaban de exención contributiva, traspasados por la Sucesión de J. Serrallós a una corporación subsidiaria suya, continua-ban exentos. Es cierto que la exención fue concedida bajo la Ley núm. 92 de 1917 (apéndice, pág. 15), según fué enmen-dada por las Leyes núms. 16 de 1925 (pág. 133), 10 de 1927 (pág. 431) y 40 de 1930 (pág. 315), pero aquella l’ey, al igual que la presente, guardaba silencio en cuanto a si eran trans-misibles las exenciones contributivas y sólo disponía que las exenciones a industrias nuevas seríán aprobadas por la Co-misión de Servicio Público.
Somos de opinión qué bajo los términos de1 la ley en vigor la exención concedida a los bienes de la P. R. Phosphate podía ser traspasada a la Ochoa y que el tribunal inferior no cometió el primer error señalado.
Sostiene el apelante en su segundo señalamiento que la Comisión de Servicio Público no podía aprobar el traspaso de la exención contributiva sin que, a su vez, el Gobernador la aprobara. La Ley núm. 94 de 14 de mayo de 1936 guarda silencio en cuanto a este extremo. En su artículo tercero, que es donde habla de la aprobación por el Gobernador a las exenciones concedidas por la Comisión, nada dice en cnanto a los traspasos. La Ley núm. 70 de 1917 ((2) pág. 433), que es la que prescribe y define las facultades y deberes de la Comisión de Servicio Público, en su artículo 58 establece: “Las franquicias, derechos, privilegios y concesiones que se otorgaren por la mencionada Comisión no tendrán efecto hasta que fueren aprobadas por el Gobernador, y serán informadas al Congreso.” No hay duda de que al aprobarse la Ley núm. 94 de 1936 la Legislatura tuvo presente esta disposición que no es otra cosa que un cumplimiento con lo ordenado en el artículo 38 de la Carta Orgánica, y así lo hizo constar. Sin embargo, ¿existía algún precepto estatu-*719tario que requiriera la aprobación del Gobernador del tras-paso de un privilegio o concesión como lo es una exención de contribuciones? Opinamos que no. La Ley 70 de 1917, en su artículo 55 así lo establece al decir: “Ninguna venta, traspaso, compra, adquisición, aceptación o tenencia, ya sea en absoluto dominio o en pignoración directa o indirecta de cualesquiera franquicias, derechos, privilegios o concesio-nes, otorgada para usos públicos o cuasi-públicos, tendrá efecto hasta que fuere aprobado por la Comisión.” (Bas-tardillas nuestras.) No se menciona para nada al Goberna-dor en los casos de traspasos de privilegios o concesiones y opinamos que es suficiente la aprobación del traspaso hecho en este caso por la Comisión de Servicio Público para que éste sea válido.
 En cuanto al tercer error señalado, es cierto, como arguye el Tesorero, que una exención de contribuciones por lo general no se extiende a arbitrios, pero también lo es el hecho de que “esta regla no es absoluta y depende de las circunstancias de cada caso en particular.” State ex rel. Missouri Portland Cement Co. v. Smith, Auditor, 90 S. W.2d 405, 407. En el caso de autos el propio lenguaje de la ley justifica incluir los arbitrios entre las contribuciones de las cuales está exenta la apelada. Yeamos por qué:
La ley establece expresamente que no estarán incluidas en la exención que se concede a industrias nuevas ni la contribución sobre ingresos ni la cuota correspondiente a indemnizaciones a obreros. Pudo el legislador excluir en igual forma los arbitrios y el hecho de no haberlo hecho puede interpretarse que fué su intención que estuvieran incluidos en la exención. Eefuerza esta conclusión el hecho de que en la sección cuatro de la ley se establece “que el municipio en el cual radique dicha nueva industria vendrá obligado a reconocer tal exención; y, en su consecuencia, estará impedido de cobrar a dicha nueva industria licencias, patentes, arbitrios municipales o cualquier otra contribución *720municipal, . . (Bastardillas nuestras.) Al prohibir la Legislatura a los municipios cobrar sus arbitrios es un in-dicio fuerte de que consideraba a la nueva industria exenta de pagar los insulares, al disponer que las únicas contribu-ciones que no estaban incluidas en la excención eran la con-tribución sobre ingresos y las cuotas correspondientes a la Ley de Indemnizaciones a Obreros.
. Otro factor que indica que ésa fue la intención legis-lativa es la sección sexta de la ley que dispone que: “La concesión del privilegio de exención de contribucines, según por esta ley se determina, no afectará el fago de los arbitrios sobre bebidas alcohólicas cuando la nueva industria a quien se otorgue tal exención sea una dedicada a la manufactura de bebidas alcohólicas. En este caso los dueños de la indus-tria vendrán obligados al pago de los arbitrios antes men-cionados, a pesar de la exención conoedídales(Bastardi-llas nuestras.)
El hacer el legislador una excepción en relación con un arbitrio en particular, tiende a demostrar que todos los demás arbitrios están incluidos en la exención conributiva. Expresó su intención de que el arbitrio sobre bebidas al-cohólicas fuera pagado y no los demás.
El caso de E. Solé & Cía. v. Sancho Bonet, Tes., 53 D.P.R. 762, citado por el peticionario, no es aplicable a los hechos del de autos y es fácilmente distinguible. En aquél se resol-vió que la exención concedida a la demandante sólo incluía la industria de fabricación de chassis de automóviles y ha-biendo la prueba demostrado que ella no se dedicaba a dicha fabricación .el Tesorero podía cobrarle el arbitrio correspon-diente a ciertos chassis importados, resolviéndose, además, que en todo caso, no procedía el remedio de injunction para impedir el cobro de dichos arbitrios sino que la demandante debió haber pagado los mismos bajo protesta y haber recla-mado su devolución y en dicho pleito haber planteado la cuestión de la supuesta exención.
*721En cnanto al último señalamiento de error, si bien es cierto qne el tribunal inferior resolvió qne' la importadora del camión fné la propia embarcadora, la White Motor Company, al mismo tiempo resolvió qne “la entidad qne finalmente lo adquirió y usó en Puerto Rico lo fné una qne estaba exenta del pago de arbitrios.” Como hemos dicho antes el camión fué entregado al vapor San Luzon en Nueva York y consignado a la orden de la White Motor Company con notificación de avisar a su llegada a Puerto Rico a la Phosphate & Acid’Works-Ochoa Fertilizer Corporation y el conocimiento fué efectivamente endosado a Ochoa por la P. R. Iron Works, Inc. siendo retirado el camión del muelle por Ochoa. Estos hechos fueron alegados y probados por la peticionaria. Bajo nuestra decisión en West India Oil Co. v. Tribunal Contribuciones, 65 D.P.R. 76, la conclusión a que llegó el tribunal inferior es correcta.
En el caso de Hooven & Allison Co. v. Evatt, 324 U. S. 652, los hechos demostraron que la peticionaria recibió del ex-tranjero ciertas fibras con las cuales fabricaba cables y sogas. Dichas fibras venían consignadas a la orden del agente del productor en Estados Unidos con aviso de “Notificar a la Hooven & Allison Co.” Bajo estos hechos la Corte Suprema Nacional resolvió, a la página 664, que: “Es suficiente, para los fines presentes, que la mercancía en este caso fué impor-tada; y que el peticionario fué la causa eficiente de su im-portación, el propósito y efecto de la cual era la adquisición de la mercancía por la peticionaria para manufacturarla en productos terminados. Concluimos que la peticionaria fué la importadora, y que la mercancía en sus manos tenía de-recho a la inmunidad contributiva constitucional, la cual sobrevivió la entrega aquí de las importaciones.”
En el caso de autos, habiendo sido Ochoa la causa de que el camión se importara para ella dedicarlo a la industria que estaba exenta es ella la importadora de acuerdo con la doctrina expuesta.

*722
Bebe anularse el auto expedido y confirmarse la resolución recurrida.

El Juez Asociado Sr. Snyder, ann cuando ausente en los Estados Unidos, está conforme con el resultado.

 En lo pertinente, la resolución de la Comisión dictada el 29 de diciem-bre do 1938, dice así:
. que la indmiria establecida por la peticionaria Puerto Bico Phosphate & Acid Works, Inc. para la manufactura y elaboración de ácido sulfúrico y superfosfatos, constituye una industria nueva en Puerto Bico, con relación a la cual dicha peticionaria tiene derecho a exención de eon-tribueiones bajo las disposiciones de la ya mencionada Ley núm. 94 de mayo 14, 1936, y en su virtud esta Comisión de Servicio Público por la presonto declara exentas de toda clase de contribuciones y derechos de licencias, patentes y arbitrios municipales, y de toda otra contribución municipal, y por el período de diez años, así como también todos los edificios, maquinarias, materiales, terrenos y en general todos los bienes, derechos y privilegios pertenecientes a la peticionaria y que sean impe-riosamente necesarios para su trabajo y funcionamiento con relación a la elaboración y manufactura de los ya mencionados productos o sustancias, todo lo que determinará el Tesorero de Puerto Bico previa declaración de la peticionaria.” .


 Esta segunda exención se concedió "por el tiempo que falta para el vencimiento de la exención” concedida en diciembre 29 de 1938.


 Se ha dielio que el concepto de inmunidad contributiva anexa a una propiedad es puramente metafísieo ya que '"La concesión es a una persona en relación con una cosa, y se dice que se adhiere a la misma sólo cuando por sus términos la concesión puede traspasarse con la cosa y pasa como un incidente con el título a cada dueño sucesivo. Tiene que haber siempre una persona (natural o jurídica) capacitada no sólo para recibir título sino tam-bién de aceptar las condiciones que lo acompañan y que constituyen la exen-ción; de lo contrario las condiciones llegan a sor imposible y nulas.” Louisville Nashville R. R. Co. v. Palmes, 109 U. S. 244, 255.


 La ley disponía que entre otras empresas aquellas plantas que se dedi-caran a la industria de enlatar carnea “que estuvieran siendo establecidas o que se establecieran en el futuro por el Estado . . . estarán exentas de toda contribución del Estado, condado, y levee por un término de cinco años.”